                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JERMAINE WILLIAMS                                  :
                                                   :        CIVIL ACTION
              v.                                   :
                                                   :        NO. 17-2697
CITY OF PHILADELPHIA OFFICE OF THE                 :
SHERIFF, ET. AL.                                   :


                                         ORDER

       AND NOW, this     21st   day of   January       , 2020, upon consideration of Defendants’

Motion for Summary Judgment (ECF No. 38), and all documents submitted in support thereof

and in opposition thereto, it is ORDERED that the Motion is DENIED.


       IT IS SO ORDERED.

                                                   BY THE COURT:




                                                   _________________________
                                                   R. BARCLAY SURRICK, J.
